DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-10 were pending and are now cancelled.
Claims 11-14 are newly added and presently pending.
Response to Arguments
Applicant’s arguments, see page 5, filed 02/24/2022, with respect to the specification objections have been fully considered and are persuasive.  The title and abstract objections have been withdrawn per applicant’s amendments to the title and specification.
Applicant’s arguments, see page 5-7, filed 02/24/2022, with respect to the claim rejections have been fully considered and are persuasive.  The respective 102 and 103 rejections have been withdrawn per applicant’s amendments to the claims.
Allowable Subject Matter
Claims 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Preston et al US20160191163 (hereinafter “Preston”) discloses a modular fiber optic interferometry control system and method for extracting information from superimposed waves is disclosed. The system comprises a first module for converting a radio frequency input to a multiplexed binary data stream, a second module for correlating a pseudo random number (PRN) reference with a received PRN code modulated backscattered signal, and a third module comprising control logic. In some embodiments the system further comprises one or more of a 
However, Preston fails to disclose a coherent receiver unit configured to extract sensory information from the received Rayleigh reflected signals; operating the optical fiber sensing system such that the Rayleigh reflected signals are received from the optical fiber; generating, from the received Rayleigh reflected signals, a set of four mixed signals (xi(t), xq(t), yi(t), and yq(t)) for subsequent detection; individually digitizing the four mixed signals and then combining the four digitized into two complex-valued signals; and determining fiber strain using beat products between the complex-valued signals at two locations along the length of the optical fiber; wherein the Rayleigh signals are received in two orthogonal polarizations and four beating products xx, Qyy, (xy, Qyx are determined simultaneously in a Digital Signal Processor (DSP) and all four are used for fiber strain determination. This configuration allows for decreased spatial resolution and decreased out of band amplified spontaneous emission noise.
	Fink et al US20150270895 (hereinafter “Fink”) discloses fibre network for interrogating fibre-optic sensors in a first Passive Optical Network (PON) and in a second PON, the fibre network comprising a test signal transceiver for emitting query signals and for receiving response signals, a first PON and a second PON. Each PON comprises a light source for generating telecommunication signals and a fibre-optic sensor. Each PON can transmit the telecommunication signals to a plurality of subscribers, and is optically connected to the test signal transceiver such that the query signals can be fed into the respective PON and propagate in the PON to the fibre-optic sensor, and such that the test signal transceiver can receive response signals from the fibre-optic sensor through the PON. The fibre network further comprises a query signal splitter, optically connected to the test signal transceiver and to the PONs such that 
	However, Fink fails to disclose a coherent receiver unit configured to extract sensory information from the received Rayleigh reflected signals; operating the optical fiber sensing system such that the Rayleigh reflected signals are received from the optical fiber; generating, from the received Rayleigh reflected signals, a set of four mixed signals (xi(t), xq(t), yi(t), and yq(t)) for subsequent detection; individually digitizing the four mixed signals and then combining the four digitized into two complex-valued signals; and determining fiber strain using beat products between the complex-valued signals at two locations along the length of the optical fiber; wherein the Rayleigh signals are received in two orthogonal polarizations and four beating products xx, Qyy, (xy, Qyx are determined simultaneously in a Digital Signal Processor (DSP) and all four are used for fiber strain determination. This configuration allows for decreased spatial resolution and decreased out of band amplified spontaneous emission noise.
Prior arts such as Preston and Fink made available do not teach, or fairly suggest, a coherent receiver unit configured to extract sensory information from the received Rayleigh reflected signals; operating the optical fiber sensing system such that the Rayleigh reflected signals are received from the optical fiber; generating, from the received Rayleigh reflected signals, a set of four mixed signals (xi(t), xq(t), yi(t), and yq(t)) for subsequent detection; individually digitizing the four mixed signals and then combining the four digitized into two complex-valued signals; and determining fiber strain using beat products between the complex-valued signals at two locations along the length of the optical fiber; wherein the Rayleigh signals are received in two orthogonal polarizations and four beating products xx, Qyy, (xy, Qyx are determined simultaneously in a Digital Signal Processor (DSP) and all four are used for fiber 
Hence the best prior art of record fails to teach the invention as set forth in claims 11-14 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/NIGEL H PLUMB/Examiner, Art Unit 2855                         

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855